                                           Case 3:20-cv-07196-SI Document 13 Filed 11/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JENNY MCNAMARA,                                   Case No. 20-cv-07196-SI
                                   8                   Plaintiff,
                                                                                           ORDER REASSIGNING ACTION
                                   9             v.

                                  10     ANDREW SAUL,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Both parties in this Social Security appeal have consented to the jurisdiction of a Magistrate

                                  14   Judge. Dkt. Nos. 11, 12. The matter is hereby transferred to the Assignment Committee for

                                  15   reassignment to a Magistrate Judge.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 4, 2020

                                  19                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
